Name: Commission Regulation (EEC) No 3201/88 of 18 October 1988 increasing the production aid for tomato concentrate obtained from Greek tomatoes during the 1984/85 and 1985/86 marketing years contained in certain types of small packings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 284/26 Official Journal of the European Communities 19 . 10 . 88 COMMISSION REGULATION (EEC) No 3201/88 of 18 October 1988 increasing the production aid for tomato concentrate obtained from Greek tomatoes during the 1984/85 and 1985/86 marketing years contained in certain types of small packings packing to be identical for all the Member States and consequently determines specific percentage increases in the aid for tomato concentrate in small packings for Spain, Portugal and Greece ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), and in particular Article 5 (5) thereof, Whereas, following the judgment of the Court of Justice of 19 September 1985 in Case 192/83 (Hellenic Republic v. Commission of the European Communities), Commission Regulation (EEC) No 381 /86 (3) provides that production aid paid or payable for tomato concentrate with a dry matter content of less than 93 %, obtained from tomatoes grown in Greece during the 1983/84 marketing year, is to be increased by an increment for products in immediate packings of less than 1,5 kg ; Whereas, following the abovementioned judgment of the Court and the judgments delivered on 26 April 1988 in Cases 97, 99 , 193 and 215/86 (Hellenic Republic and 'Asteris and others' v. Commission of the European Communities), the increments in the production aid payable for tomato concentrate contained in certain types of small packings, obtained from tomatoes grown in Greece during the 1984/85 and 1985/86 marketing years, should be determined ; whereas, however, as regards the 1986/87 marketing year, Commission Regulation (EEC) No 2077/86 (4) assumes the processing costs involved in HAS ADOPTED THIS REGULATION : Article 1 1 . The production aid paid or payable for tomato concentrate with a dry matter content of less than 93 %, obtained from tomatoes grown in Greece during the 1984/85 and 1985/86 marketing years, shall be increased by the increments fixed in the Annex hereto for products in the sizes of packings indicated. 2. The increments provided for in paragraph 1 shall be paid on application from the processor. Applications shall be submitted to the competent authorities by 30 November 1988 at the latest . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 198 , 26. 7. 1988, p. 21 . (3) OJ No L 44, 21 . 2. 1986, p. 16 . 0 OJ No L 179, 3 . 7. 1986, p. 11 . 19 . 10 . 88 Official Journal of the European Communities No L 284/27 ANNEX Tomato concentrate Increment provided for in Article 1 ( 1 ) : (in %) Marketing year Weight less than 1,5 kg but not less than 0,7 kg, including immediate packing Weight less than 0,7 kg but not less than 0,25 kg, including immediate packing Weight less than 0,25 kg but not less than 0,15 kg, including immediate packing Weight less than 0,15 kg, including immediate packing 1984/85 0,949 1,835 2,656 3,425 1985/86 0,319 0,622 0,912 1,188